Citation Nr: 1027182	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-36 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for age-related 
degenerative arthritis of the left knee.

2.  Entitlement to service connection for age-related 
degenerative arthritis of the left hip.

3.  Entitlement to service connection for spondylosis of the 
cervical and lumbar spine, claimed as a back injury.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as anxiety disorder, and to include depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to April 1965 
and was discharged under honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the St. Louis, Missouri 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the claim for service connection for a left knee 
disorder, left hip disorder, low back and neck disorder, and an 
anxiety disorder.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in February 2010; a transcript of that hearing 
is of record.  

In February 2010 the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in February 2010 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).

The issues of entitlement to service connection for spondylosis 
of the cervical and lumbar spine, claimed as a back injury, and 
an acquired psychiatric disorder, claimed as anxiety disorder, 
and to include depressive disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent evidence of record does not reflect that age-
related degenerative arthritis of the left knee, diagnosed more 
than 40 years after separation from service, is the result of an 
event, injury, or disease incurred in service.

3.  Competent evidence of record does not reflect that age-
related degenerative arthritis of the left hip, diagnosed more 
than 40 years after separation from service, is the result of an 
event, injury, or disease incurred in service.


CONCLUSIONS OF LAW

1.  Age-related degenerative arthritis of the left knee was not 
incurred in or aggravated by active military service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  Age-related degenerative arthritis of the left hip was not 
incurred in or aggravated by active military service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claim for service connection for a left knee 
and left hip disorder was received in February 2005.  Thereafter, 
he was notified of the general provisions of the VCAA by the New 
Orleans RO in correspondence dated in March 2005.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claims, identified 
his duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information regarding 
VCAA.  Thereafter, the claims were reviewed and a statement of 
the case was issued in October 2008.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim.  The Court held that 
upon receipt of an application for a claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Where applicable, the claimant 
must be notified that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  Because of the decision in this case, any deficiency 
in the initial notice to the Veteran of the duty to notify and 
duty to assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims during 
the course of this appeal.  His service treatment records, 
service personnel records, and VA treatment records have been 
obtained and associated with his claims file.  He has also been 
provided with a VA joints examination to assess the current 
nature and etiology of his claimed left knee and left hip 
disorders.  

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claims.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For the showing of 
chronic disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred in or aggravated during service if they become disabling 
to a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he has current left knee and left hip 
disorders that were incurred during military service as a result 
of falling down some stairs or from a "blanket party," in which 
he was covered and beaten with unknown objects by other service 
members.

A service treatment record dated in January 1965 showed that the 
Veteran fell down some stairs and complained of hurting his left 
hip.  Reported physical examination findings included no evidence 
of injury.  The impression was post contusion pain left hip.  In 
a discharge report of medical history dated in March 1965, the 
Veteran indicated that he had a "trick" or locked knee and 
cramps in his legs.  A discharge examination report dated in 
March 1965 listed normal clinical evaluation findings of the 
lower extremities.  In a treatment note dated in April 1965, he 
complained of a trick knee, but denied any prior history of trick 
knee.  The examiner gave him an ace bandage.  Approximately one 
week later he complained again of a trick knee, stating that he 
could hardly move it, and it suddenly catches.  He denied any 
swelling.  The examiner noted that it existed prior to service 
(EPTS).  The impression was recurrent effusion of left knee, 
unknown cause.  A radiology order was placed the same day, but it 
appears that no left knee x-ray was performed.  He was discharged 
from service three days later.

Service personnel records, including a February 1965 psychiatric 
examination report, confirmed that the Veteran had difficulty 
getting along with others and was unwilling to adjust to military 
life.  They showed that he received two Article 15s in January 
1965 for disrespect to a commissioned office and failure to 
secure a locker and for disobeying an order.  In March 1965 he 
received a Summary Court Martial for bringing beer into the 
barracks.  In a statement dated in March 1965, another soldier 
described him as a chronic griper and a goldbrick [a shirker], 
and reported that the Veteran had tried to provoke fist fights 
with other individuals on numerous occasions.

A post-service VA hospital summary dated in November 1982 showed 
that the Veteran complained of headaches and neck pain related to 
an injury when he fell on an oil rig in May 1980; he also injured 
his right rotator cuff.   He required surgery for hydrocephalus 
and a shunting operation in 1981.  He also reported a history of 
other head trauma from fights, a motor vehicle accident, and 
motorcycle spills.  He did not report any left knee or left hip 
problems, however.

In a VA treatment note dated in November 2005, the Veteran 
complained of neck and low back pain.  Objective findings of the 
extremities were reported as no cyanosis, no clubbing, and no 
edema; gait was steady.  The assessment included service-
connected injury, most likely left knee, lower back, neck areas; 
he is still waiting for rating.  An active problem list printed 
in March 2006 did not include any knee or hip disorder.
In a VA joints examination report dated in April 2006, the 
Veteran complained of left knee and left hip pain and stated that 
he was injured while on active duty.  He denied any locking.  
Left knee and left hip x-ray reports from the examination 
reflected minor degenerative joint disease of the left knee and 
mild degenerative joint disease of the bilateral hips.  Following 
a physical examination, the diagnosis was age-related 
degenerative arthritis of the bilateral hips and left knee.  The 
examiner, a nurse practitioner, opined that the Veteran's left 
hip and left knee disorders were not caused by or a result of 
military service.  The examiner reasoned that there was no 
evidence in the service treatment records of a chronic or 
recurrent left knee or hip disorder, but a psychiatric 
examination report dated in February 1965 noted that the Veteran 
had repeatedly made sick call visits in the absence of 
significant positive physical findings.  The examiner also noted 
that the Veteran had fallen down the stairs while on an offshore 
oil rig in 1980.  He concluded that the current left knee and 
left hip disorders were related to post-service injuries and/or 
the aging process.

Several days after the VA examination, the Veteran called the VA 
staff physician to express his dissatisfaction with the VA 
examination.  The staff physician addressed each of the Veteran's 
complaints and reassured him that as the senior team lead for VA 
compensation and pension, he reviews all examination reports.

In February 2010 the Veteran testified that his left knee and 
left hip disabilities were either caused by falling down the 
stairs during service or by a blanket party.

The Board has considered the Veteran and his representative's 
contentions that a left knee and left hip disorder are related to 
service, but finds that service connection for either disability 
is not warranted.

At the outset, the Board acknowledges that medical evidence of 
record establishes that the Veteran has current left knee and 
left hip disorders.  Thus, there is clearly evidence of current 
left knee and left hip disability.  Service connection, however, 
requires that such disability be related to active military 
service.  38 C.F.R. § 3.303.  

The Board notes that the first documented evidence of any left 
knee or left hip disability was more than 40 years after 
separation from service.  Specifically, age-related degenerative 
arthritis of the left knee and bilateral hips was diagnosed in 
April 2006 on VA examination.  The passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992 ).

To prevail on the issue of service connection there must be: 
medical evidence of a current disability; medical evidence, or in 
some cases lay evidence, of in-service incurrence or aggravation 
of a disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999).  In the present case, there is no 
persuasive lay evidence or competent medical evidence of a nexus 
between any in-service disease or injury and his current 
arthritis of the left knee and left hip.  Therefore, his claims 
for service connection for left knee and left hip disorders must 
be denied.

In this regard, the Board acknowledges that the Veteran is 
competent to describe his pain related to his claimed left knee 
and hip disorders.  See 38 C.F.R. § 3.159(a)(2) (2009) (defining 
"competent lay evidence").  The Board also finds that the 
Veteran's statements about being beaten in a blanket party to be 
credible because his service treatment records clearly show that 
he had difficulty getting along with others and did not appear to 
be well-regarded by his peers or superiors.  However, any 
suggestion that he has experienced left knee or left hip problems 
since separation from service is not credible because hundreds of 
pages of VA out-patient and in-patient treatment records dated 
from 1982 contain no complaints or findings of any left knee or 
left hip problems until the April 2006 VA examination.

The Board notes that the Veteran's VA primary physician assessed 
"service-connected injury, most likely left knee...he is still 
waiting for rating" in November 2005.  However, the subjective 
complaints did not refer to any knee problems, and the objective 
findings included no abnormalities of the extremities.  
Therefore, this statement is not competent and is not entitled to 
any probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 302-04 (holding that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion that contributes 
to the probative value to a medical opinion).

In comparison, the April 2006 VA examiner's opinion was supported 
by a review of the entire claims folder, and interview and 
examination of the Veteran, and an articulated medical rationale.  
Therefore, the Board finds that the opinion is persuasive, and 
the claims for service connection for left knee and left hip 
disorders must be denied.

For the foregoing reasons, the claims for service connection for 
left knee and left hip disorders must be denied.  In arriving at 
the decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, in 
the absence of competent and persuasive evidence to support the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Entitlement to service connection for age-related degenerative 
arthritis of the left knee is denied.

Entitlement to service connection for age-related degenerative 
arthritis of the left hip is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) are applicable to this 
matter.  During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to all 
elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure that adequate VCAA notice as to all elements of the claim 
is provided.

The Veteran contends that he has a back disability as a result of 
lifting some lockers and/or as a result of being beaten during a 
"blanket party" during military service.  He also contends that 
he has an acquired psychiatric disorder, claimed as an anxiety 
disorder, as a result of a blanket party during military service 
and from being hit in the head with a concrete-filled bed post by 
another service member.  In several statements in support of his 
claim the Veteran indicated that he told medical officers during 
service that he fell down the stairs rather than reporting other 
unit members participating in a blanket party to avoid getting 
more blanket parties for snitching.  He further asserts that he 
began regular drinking in service when someone gave him a beer 
after he had just taken a pain pill for headaches caused by a 
head injury because it resolved his pain.

The Board notes that in a January 1988 Pension Eligibility 
Verification form the Veteran indicated that he had been 
receiving disability benefits from the Social Security 
Administration (SSA) for back, neck, and shoulder disabilities 
since September 1987.  Where VA has actual notice of the 
existence of records held by SSA which appear relevant to a 
pending claim, VA has a duty to assist by requesting those 
records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
369-70 (1992).  Although VA is not obligated to follow a 
determination made by SSA, these records may be relevant to the 
matter on appeal and should be obtained and associated with the 
claims folder.

Although not documented or verifiable, the Board finds the 
Veteran's statements about being beaten in a blanket party and 
hit in the head with a bed post to be credible.  His service 
treatment records document that he had taken more than the 
recommended dose of codeine that he received from the dental 
clinic for splitting headaches in January 1965; he reported 
diffuse aching the all over the next day including a backache, 
headache, side hurting, long-standing back trouble, and a 
sensation that birds were fluttering around his head; he fell 
down some stairs in January 1965; he was hospitalized and 
diagnosed with a cerebral concussion after becoming dizzy and 
falling down a flight of stairs again in February 1965; and he 
strained his back carrying a cabinet in March 1965.  In a March 
1965 discharge report of medical history, he reported frequent 
trouble sleeping, frequent or terrifying nightmares, depression 
or excessive worry, loss or memory or amnesia, and nervous 
trouble.  A physician's summary and elaboration of pertinent data 
listed nervousness, insomnia, nightmares, and depression.  A 
March 1965 discharge examination report listed normal psychiatric 
and spine clinical findings.  

However, a psychiatric examination report dated in February 1965 
diagnosed

aggressiveness, passive type, chronic, severe; 
manifested by inability to adjust to military 
environment, immaturity, labile control of emotional 
responses to minor environmental stresses resulting in 
uncontrollable outbursts of temper (claims he can't 
get along with anybody), repeated complaints and sick 
call visits in the absence of significant positive 
physical findings, withdrawal from interpersonal 
relationships, "nervousness," and symptoms of 
chronic anxiety.   

Service personnel records show that he had difficulty throughout 
his military service and suggest that he may have had an 
undiagnosed psychiatric disorder prior to service.  In a November 
1964 statement of personal history, he indicated that he dropped 
out of high school, enlisted in the Army at age 17, and reported 
that he was extremely nervous but had never been to a doctor for 
it.  In January 1965 he received two Article 15s for wrongfully 
failing to lock and secure his wall locker and for willfully 
disobeying an order, and in March 1965 he received a Summary 
Court Martial for transporting beer into the barracks.  In a 
statement dated in March 1965, the Veteran requested a discharge 
because he was having a number of problems getting along with 
others and some problems at home.  Another service member 
described that Veteran in March 1965 as a "chronic griper and 
goldbrick" [shirker] and stated that the Veteran had tried to 
provoke fist fights numerous times.  A commanding officer 
remarked that the Veteran would not try to adjust to the Army 
because he wanted to be discharged.


Post-service out-patient and in-patient VA treatment records 
include intermittent mentions of anxiety, but show an extensive 
history of depressive disorder or dysthymic disorder and organic 
brain syndrome, as well as a long history of alcohol and 
marijuana abuse, now in remission for many years.  A November 
2005 VA pain management note also lists several reported head 
injuries, including an a forceps injury at birth, whiplash after 
running into a clothes line at age 12, being hit in the head with 
a concrete-filled bed post during service, and being severely 
beaten by unit members in a blanket party during service.  A 
November 1982 VA hospital summary also shows that he fell on an 
oil rig in May 1980 and required surgery for hydrocephalus and a 
shunting operation in 1981.  He also reported a history of other 
head trauma from fights, a motor vehicle accident, and motorcycle 
spills.  A VA hospital summary dated in July 1982 showed that he 
had seizure activity secondary to ethanol abuse and/or previous 
head trauma, and he continues to receive treatment for a seizure 
disorder.

The Board points out that the Veteran had previously filed claims 
for service connection for residuals of head trauma in service.  
He described his symptoms or residuals to include a seizure 
disorder, headaches, an anxiety disorder, and depression.  His 
claims were denied because an in-service cerebral concussion was 
noted to be acute and transitory, and he had other post-service 
head injuries.  He also claimed service connection for 
posttraumatic stress disorder (PTSD), but was denied because 
there was no competent medical evidence of a diagnosis of PTSD.

Finally, in correspondence dated in January 2007, the Veteran 
stated that he believed that he had a mental disorder prior to 
service and that it was aggravated by events during military 
service.  He also testified in February 2010 that his father was 
very strict and after quitting high school, his parents signed 
for him to join the Army at age 17.  He was also discharged at 
age 17.  He reiterated his contentions that he had a psychiatric 
disorder as a result of a blanket party or being hit in the head 
with a bet post, although he clearly stated that he was not 
raising the issue of reopening a claim for service connection for 
a head injury or traumatic brain injury.  Regarding his claimed 
back disorder, he testified that he received Worker's 
Compensation around 1976 after a back injury while working for a 
construction company, and he saw a private chiropractor in 1977 
after being knocked backwards by a car.  The AMC/RO should 
request and obtain those records.

The Board finds that there is sufficient competent medical 
evidence and credible lay evidence to provide the Veteran with a 
VA mental disorders examination performed by a psychiatrist to 
determine whether he has any current psychiatric disorder that 
was caused or aggravated by events during military service.  The 
AMC/RO should obtain the February 1965 hospital records 
pertaining to the Veteran's cerebral concussion and schedule the 
Veteran for appropriate VA examination(s).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is to provide the Veteran a 
corrective VCAA notice that includes an 
explanation as to the information or evidence 
needed to establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran must be given an adequate opportunity 
to respond.

2.  The AMC/RO should obtain from the SSA the 
records pertinent to the Veteran's claim for 
Social Security disability benefits as well 
as the medical records relied upon concerning 
that claim.

3.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated him 
for his claimed cervical and lumbar spine and 
psychiatric disorders.  Of particular interest 
are VA treatment records from May 2006 to the 
present and private chiropractic records from 
1977.  He should also be requested to provide 
information regarding all workers compensation 
(WC) claims filed for his back, including 
approximate dates of filings and the states 
where he filed his claims.  This should 
include information regarding any WC claim 
filed in 1976.  After the Veteran has signed 
the appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran is to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those records 
for VA review.

4.  The AMC/RO should undertake additional 
appropriate action to obtain a complete copy 
of the Veteran's February 1965 hospital 
records pertaining to a cerebral concussion.  
All records and/or responses received should 
be associated with the claims file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

5.  After the requested records are obtained 
and associated with the claims folder or 
determined to be unavailable, the AMC/RO 
should arrange for the Veteran to undergo a VA 
spine examination to determine the current 
nature and etiology of his claimed cervical 
and lumbar spine disorder.  All indicated 
tests and studies are to be performed.  Prior 
to the examination, the entire claims folder 
and a copy of this remand must be made 
available to the physician for review of the 
case.  A notation to the effect that this 
thorough record review took place must be 
included in the report of the examiner.  The 
examination must be conducted following the 
protocol in VA's Disability Examination 
Worksheet for VA Spine Examination, revised on 
April 20, 2009. 

Following a review of the claims folder and 
examination of the Veteran, the physician 
should provide an opinion as to whether there 
is at least a 50 percent probability or 
greater (at least as likely as not) that a 
cervical and/or lumbar spine disorder was 
caused or aggravated by military service, to 
include as a result of carrying a cabinet 
and/or any alleged blanket party.  Any 
opinions should be provided based on the 
results of examination, a review of the 
medical and lay evidence of record including 
service personnel records, any available WC 
records, SSA records, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report, including an explanation 
of any alternative etiology. 

6.  After all outstanding pertinent records 
have been obtained and associated with the 
claims file or determined to be unavailable, 
as well as the completion of any additional 
development deemed necessary, the Veteran 
should be scheduled for a VA mental disorders 
examination and opinion by a psychiatrist at a 
VA facility. The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Mental Disorders 
Examination, revised on May 1, 2007.  The 
purpose of the examination and opinion is to 
determine whether the Veteran has any current 
psychiatric disorder and whether any such 
disorder is related to military service or 
pre-existed service and was aggravated by 
events during military service.  All indicated 
tests and studies are to be performed.  Prior 
to the examination, the claims folder must be 
made available to the psychiatrist performing 
the examination for a thorough review of the 
case, giving particular attention to the 
service treatment records, service personnel 
records, and post-service psychiatric and 
medical records.  The psychiatrist should be 
provided with a complete copy of this remand 
and the accompanying instructions.  A notation 
to the effect that this thorough record review 
took place should be included in the report of 
the psychiatrist.

As outlined in the examination instructions, 
the psychiatrist must include a complete pre-
military, military, and post-military medical, 
occupational, and social history, including a 
history of substance use and its consequences.  
The Board points out that statements from the 
Veteran and VA treatment records reflect past 
alcohol and marijuana abuse with abstinence 
for many years and a history of many reported 
head injuries including from forceps at birth, 
a clothes line at age 12, being hit in the 
head with a concrete-filled bed post during 
service, being beaten during a blanket party 
during service, and falling on an oil rig in 
May 1980.  The psychiatrist must consider the 
Veteran's complete medical and social history.

After reviewing the record and examining the 
Veteran, the psychiatrist is asked to provide 
a medical opinion as to whether it is at least 
as likely as not (50 percent probability or 
greater) that (1) the Veteran had any pre-
existing psychiatric disorder that was 
aggravated during military service, or (2) 
that any current psychiatric disorder(s) had 
its onset during military service, or within 
one year following his separation from 
military service.  A medical analysis and 
rationale (sustainable reasons and bases) must 
be included with the opinions, including any 
alternative etiology of any diagnosed 
psychiatric disorder.  The Board notes that 
any medical opinion indicating that the 
psychiatrist cannot provide an opinion without 
resorting to mere speculation that itself is 
not supported by a fully articulated medical 
rationale will be returned as inadequate.

7.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claims.

8.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


